DETAILED ACTION
This office action is in response to Applicant’s communication of 9/22/2022. Amendments to claims 1 and 9 have been entered.  Claims 17-44 were previously canceled and claims 8 and 11 have been canceled.  Claims 1-7, 9, 10 and 12-16 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 9 are directed to a system; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 (claim 9 being similar) recites a series of steps for executing a purchase using one or more funding sources, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… to engage in commerce, make payments, and exchange goods and services; a combination payment … for use as a payment method …, the combination payment … comprising a plurality of distinct and separate funding sources that may be selectively combined to make a purchase, the plurality of funding sources being selectable from cash, credit card, debit card, payday loan, cryptocurrency holdings, merchant digital loyalty rewards, and investment stock and bond holdings; and … store user data of each user on the combination payment …, the user data being collected by and exchanged within the global combination payment …; …, such that the user data stored …; …, …, … a total value of the plurality of funding sources defines a line of credit via which to make a payment; wherein the users each have a user account within the combination payment … for engaging in commerce with other users; and wherein, when a first user makes a purchase from a second user via the combination payment …, a cost of the purchase is deducted from the total value of the plurality of funding sources, such that each of a selected portion of the cost of the purchase is deducted from a value of each selected funding source of the plurality of funding sources, respectively.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “device”, a “vehicle”, a plurality of “memory storage devices”, an offline “computer”, a “storage rack system comprising stacked rows of slots for storage of the plurality of storage devices” and a “robotic arm comprising tongs, a microprocessor, and a QR code reader”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed to perform the limitation steps. The additional computer components/elements are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network. This is made clear in the disclosure of the specification in at least paragraph [0023] which discloses that the Combo Payment platform is a mobile application or website accessed on a user’s computing device or as a payment card, i.e. processor suitably programmed. The combination payment “vehicle” is disclosed as, see at least paragraph [0001] “…the combination payment vehicle comprising a plurality of distinct and separate funding sources that may be selectively combined to make a purchase,…, paragraph [0033], “…and in each specific payment vehicle (i.e., specific bank debit cards, specific loyalty rewards, etc.), such that the user knows how many funds are available for use as a Combo Pay Method…”.  Paragraph [0062] discloses “It should also be understood that the offline computer may be and include any electronic storage hardware that is not connected to the internet and being adapted to receive the memory storage devices.” The robotic arm and storage racks, disclosed in at least paragraphs [0061] and [0064] are described as a system which is well documented and leveraged for the same functionality, see the prior art of record well before the priority date of the instant application, for automating a human analog such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “…a plurality of memory storage devices each configured to store user data of each user on the combination payment platform, the user data being collected by and exchanged within…”, “an offline computer configured to receive each of the plurality of memory storage devices, such that the user data stored on the plurality of memory storage devices can be digitally transferred to the offline computer;” and “a robotic arm comprising tongs, a microprocessor, and a QR code reader, adapted to autonomously use the tongs to move each of the plurality of memory storage devices Application: 17/339,851Amendment APage 3 of 13from the offline computer to a set of storage racks having a plurality of capsules, each of the plurality of capsules being adapted to house each of the plurality of memory storage devices for safe storage of the user data” are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network and automating a human analog with well-understood, routine and conventional computing functions to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h) and adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components and machines interacting in a conventional manner cannot provide an inventive concept. For instance a human being can manually interact with the generic computers to store, move and transfer user data.  The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by generic processors with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); see MPEP 2106.05(d)(II).  Furthermore, the steps of “…a plurality of memory storage devices each configured to store user data of each user on the combination payment platform, the user data being collected by and exchanged within…”, “an offline computer configured to receive each of the plurality of memory storage devices, such that the user data stored on the plurality of memory storage devices can be digitally transferred to the offline computer;” and “a robotic arm comprising tongs, a microprocessor, and a QR code reader, adapted to autonomously use the tongs to move each of the plurality of memory storage devices Application: 17/339,851Amendment APage 3 of 13from the offline computer to a set of storage racks having a plurality of capsules, each of the plurality of capsules being adapted to house each of the plurality of memory storage devices for safe storage of the user data” represent appending well-understood, routine and conventional activities previously known in the field of near-line data storage at a high level of generality as is plainly seen in the prior art of record.
	Applicant has leveraged generic computing elements to perform the abstract idea of executing a purchase using one or more funding sources, without significantly more.
Dependent claims 2-7, 10 and 12-16 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 13 defines the device as a payment card which is disclosed in paragraph [0023] of the specification as “Additionally, as an example, the Combo Pay platform may be provided as a payment card (e.g., a unique credit card) ("Combo Pay System Credit Card") through which users may easily make payments, especially in person, for example. As an example, the Combo Pay platform may be developed and operate in software and/or hardware comprising logic operations for carrying out the particular functions of the Combo Pay System.” This is interpreted to be a credit card with which to make payments via the process which is not an inventive concept.  Claims 3 and 14 recite that the “platform” is a mobile application, i.e. software, operating on the device.  Software running on generic processors to perform the abstract idea is merely “applying” the process on a generic computing device to be used as a tool.  Claims 4, 5, 15 and 16 recite defining the funding sources as various known sources/items of value to include the value of personal belongings.  Claims 6 and 12 further define the users engaged in the purchase as a consumer and a merchant which is a sales activity or behavior.  Claim 7 nominally recites that data is collected and exchanged via blockchain technology which is merely generally linking the abstract idea to a particular technological environment.  
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for executing a purchase using one or more funding sources) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for executing a purchase using one or more funding sources) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  are rejected under 35 U.S.C. 103(a) as being unpatentable over Todd (US 2012/0101882) in view of Brock et al. (US 2019/0034889)(Brock hereinafter) and further in view of Starr et al. (US 7,177,723)(Starr hereinafter).

Regarding Claim 1, (CURRENTLY AMENDED) Todd discloses a global combination payment system for use in commerce by users, the global combination payment system comprising: 
a combination payment platform configured to operate on a device, the combination payment platform being adapted to provide users with an interface through which the users may interact with other users, such that to engage in commerce, make payments, and exchange goods and services; (at least [0019]).
a combination payment vehicle for use as a payment method within the combination payment platform, the combination payment vehicle comprising a plurality of distinct and separate funding sources that may be selectively combined to make a purchase, the plurality of funding sources being selectable from cash, credit card, debit card, payday loan, {……}, merchant digital loyalty rewards, and {……}; wherein a total value of the plurality of funding sources defines a line of credit via which to make a payment; wherein a total value of the plurality of funding sources defines a line of credit via which to make a payment; (at least [0009], at least [0016], “This application discloses a multi-account payment consolidation system and process that seamlessly enables a consumer to pay at a real or virtual point-of-sale using a customized payment scheme that draws funds from one or more external financial accounts” and “…because the system and process may access multiple accounts to fulfill the balance of a transaction.”, at least [0022], “…represented here as external credit card account 110, money transfer service 111, bank account 112 and other financial accounts 113.”, at least [0029], at least [0038-0039], at least [0047]). and 
wherein the users each have a user account within the combination payment platform for engaging in commerce with other users; (at least [0009], “The program instructions are executable by the processor to register a plurality of external financial accounts and associate them with a user”, at least [0021], “In yet another embodiment, an issuer may issue a single card that is registered with the multi-account payment consolidation system and process. The single card may be associated electronically (for example, in a database in or operatively connected to computer system 100) with the consumer's external financial accounts. Swiping the single card may then automatically enable the consumer to draw from those external financial accounts.”, and 
wherein, when a first user makes a purchase from a second user via the combination payment platform, a cost of the purchase is deducted from the total value of the plurality of funding sources, such that each of a selected portion of the cost of the purchase is deducted from a value of each selected funding source of the plurality of funding sources, respectively; (at least [0008], “…there is a need for a multi-account payment consolidation system and process that gives a consumer the ability to seamlessly draw from multiple unrelated financial accounts to maximize the utility of the payment methods available to him,…”, at least [0016], at least [0029], at least [0044-0045].)  

	Although Todd substantially discloses the above features of claim 1 above, it appears that Todd does not explicitly disclose, however Brock discloses:
the plurality of funding sources being selectable from {cryptocurrency holdings}… and {investment stock and bond holdings}; (see at least [0021], at least claim 20).

It would have been obvious to one of ordinary still in the art to include in the multi-account payment consolidation system and process of Todd the ability to utilize cryptocurrency value and stocks/bonds/derivatives value to be used in a merchant purchase as disclosed by Brock since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Brock, to the known invention of Todd, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that a consumer is able to use any currency value available from both fiat and non-fiat currencies to complete a transaction, see paragraph [0021]). 

	Although the combination of disclosures of Todd and Brock substantially disclose the features above, it appears that the combination of disclosures of Todd and Brock does not explicitly disclose, however Starr discloses: 

an isolated data storage system, comprising: a plurality of memory storage devices each configured to store user data of each user on the combination payment platform, the user data being collected by and exchanged within the global combination payment system; (at least col.4, lines 63-66, “The plurality of data storage elements 42, for example, may be used by a functional robotic data storage library to store data from and provide data to a host computer.”, at least col.5, lines 9-21, “The plurality of storage locations 22 comprises any location capable of holding at least one data storage element 42 when it is not in communication with a data transfer interface 44 and it is not residing at the transport unit 26. A data storage element 42 may comprise any type of media on which data may be written to and/or read from by a data transfer interface 44 installed in a robotic data storage library 20. A data storage element, for example, may comprise a tape, a tape cartridge, a tape pack, a tape drive, a tape drive pack, a disk, a disk cartridge, a disk pack, a disk drive, a disk drive pack, a memory stick, a memory card, or any other data storage device that may be used to write data to and/or read data from by a data transfer interface 44.”).
an offline computer configured to receive each of the plurality of memory storage devices, such that the user data stored on the plurality of memory storage devices can be digitally transferred to the offline computer; (at least Abstract, “The robotic storage library can generally include a transport unit for moving data cartridges, or other storage elements, between a location in a shelf system and a drive, or data transfer interface, to complete storage operations for a host computer.”, at least at least col.4, lines 63-66, “The plurality of data storage elements 42, for example, may be used by a functional robotic data storage library to store data from and provide data to a host computer.”).
a storage rack system comprising stacked rows of slots for storage of the plurality of memory storage devices, wherein each slot of the rows of slots comprises a unique QR code identifier, wherein each unique QR code identifier provides at least information about the location of each slot; and (at least FIG.6A, at least col.5, lines 23-37, at least col.6, lines 44-67, “The sensor system 32 may comprise any sensing apparatus for determining the location and identity of certain items within the robotic data storage library.” and “,…a sensor system may comprise a scanner, such as a barcode scanner, that is used to scan one or more cartridges located at a storage location 22, a transport unit 26 or in a data transfer interface 44, such as a drive.”). 
a robotic arm comprising tongs, a microprocessor, and a QR code reader, adapted to autonomously use the tongs to move each of the plurality of memory storage devicesApplication: 17/339,851Amendment APage 3 of 13 from the offline computer to a set of storage racks having a plurality of capsules, each of the plurality of capsules being adapted to house each of the plurality of memory storage devices for safe storage of the user data; (at least FIG.6A, at least col.6, lines 12-33, “the transport unit 26 may comprise a robot comprising a cartridge picker for grasping a cartridge and moving the cartridge between a storage location 22 of the robotic data transfer library 20 and a data transfer interface 44 installed within the robotic data storage library 20 and a drive installed in the robotic data storage library 20.” and lines 44-59, “..a sensor system may comprise a scanner, such as a barcode scanner, that is used to scan one or more cartridges located at a storage location 22, a transport unit 26 or in a data transfer interface 44, such as a drive.”)

It would have been obvious to one of ordinary still in the art to include the robotic storage library of Starr to the to the multi-account payment consolidation system and process of Todd and the cryptocurrency payment network of Brock since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Starr, to the combination of disclosures of Todd and Brock, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that robotic storage libraries are well known in the art for storing data/information in an inactive storage memory device and providing said data via a robot when requested.  This maximizes the amount of data that can be stored and retrieved in a small space. 

Claim 9 (CURRENTLY AMENDED), is rejected under the same premise as claim 1, however, Todd discloses the limitation of:
wherein the plurality of funding sources are automatically assigned a priority ranking based on a value of each of the plurality of funding sources, a funding source having a highest value being ranked first and a funding source having a lowest value being ranked last; (at least [0029], “A preferred payment scheme may be any rule-set or predetermined plan that draws payment from one or more combination of external accounts in some logical order predetermined by the user. For example, a consumer may opt to draw a first credit card down to its limit before moving on to a second credit card. Alternatively, a consumer may set an order to the rule-set such that the card with the highest coupon or bonus point rewards obtained is drawn to its limit first, thereby maximizing the rewards obtained for each period. Any such rule-set may be implemented according to the consumer's needs.”)

Regarding Claims 2 and 13, (ORIGINAL) Todd further discloses wherein:
the device is a payment card; (at least [0021]).  

Regarding Claims 3 and 14, (ORIGINAL) Todd further discloses wherein:
the combination payment platform is a mobile application configured to operate on the device; (at least [0019]).  
Regarding Claims 4 and 15, Todd and Brock further disclose (ORIGINAL) wherein:
the plurality of funding sources is further selectable from private and institutional lender loans, investment commodity holdings, real estate holdings, and personal belongings; (Todd: at least [0016] and [0047]; Brock: at least [0021]).  
Regarding Claims 6 and 12, (ORIGINAL) Todd further discloses, wherein:
the first user is a consumer, and the second user is a merchant; (at least [0019]).  

Regarding Claim 7, (ORIGINAL) Brock further discloses, wherein:
user data collected by and exchanged within the global combination payment system is amalgamated and secured using blockchain technology; (at least FIG.2, at least [0039]).

Claims  are rejected under 35 U.S.C. 103(a) as being unpatentable over Todd (US 2012/0101882) in view of Brock et al. (US 2019/0034889)(Brock hereinafter) and further in view of Starr et al. (US 7,177,723)(Starr hereinafter) and .

Regarding Claims 5 and 16, (PREVIOUSLY PRESENTED) the combination of disclosures of Todd, Brock and Starr substantially disclose the invention of claims 1 and 9 above, however, the combination of disclosures of Todd, Brock and Starr does not appear to explicitly disclose, however, Cella discloses
wherein a cash value of each of the personal belongings contributes to the total value of the plurality of funding sources; (at least [0122]).

	It would have been obvious to one of ordinary still in the art to include the system for managing the evaluation of custodial assets, i.e. personal belongings, of Cella with the multi-account payment consolidation system and process of Todd, the cryptocurrency payment network of Brock and robotic storage library of Starr since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Cella, to the combination of disclosures of Todd, Brock and Starr, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that it is difficult and burdensome to value property, e.g. personal property, to be used in a line of credit or lending transaction, Cella [0008]. 

Response to Arguments
Applicant’s arguments, found in the Remarks of 9/22/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-16, now amended, have been considered and are persuasive. However, upon further search and consideration, due to the amended claim language, an updated 35 U.S.C. 103 rejection is presented above.
Applicant’s arguments with respect to the 35 U..C. 101 rejection, filed in the Remarks of 9/22/2022, have been fully considered but they are not persuasive. 
On pages 8 and 9 of the Remarks, Applicant argues “Under the second prong of Step 2A, the claim recitesApplication: 17/339,851 Amendment A Page 9 of 13 additional elements that integrate any alleged judicial exception into a practical application, particularly the components of the robotic arm. Notably, the isolated data storage system is also specifically configured for improved security of data through use of the offline computer in combination with the robotic arm for moving the memory storage devices between the offline computer and the storage rack system.” 
	“Furthermore, Applicant also submits that under Step 2B, an analysis of the claims as a whole determines that these amount to significantly more than any abstract idea, and thus, the claims also qualify as eligible subject matter under Step 2B. The combination of features of the isolated data storage system addresses the problem of data security for users of a payment system, which requires a precise manner of securing users' information.” Examiner respectfully disagrees.
	The additional element of a robotic arm with a scanner and microprocessor does not integrate the abstract idea into a practical application.  Namely because Applicant is not improving the functioning of any computer or other technology or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, i.e. a near line data storage library/system. The use of a robotic arm with a scanner to locate and retrieve memory devices to download to a computer, whether online or offline, has been known and used as claimed since at least 1990 as is indicated by Leonhardt et al. (US 5,164,909) provided on the PTO-892. Furthermore, merely storing data in a computer or isolated device is a most insignificant extra-solution activity and well-understood, routine and conventional computing activity akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d).  The fact that the computer memory storage is “offline” or “isolated” does not provide any technical detail as to how the data is any more secure than when it was on the shelf/rack in the memory storage device before it was downloaded onto the computer. 
	Furthermore, the combination of the limitation under the isolated data storage system is automating a human analog to gain the efficiency of exactly what a near line data storage library/system was designed to do.  MPEP § 2106.05(a) discusses cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
	As such, Applicant has leveraged generic computing technology and machinery to generally link the abstract idea and be used as tools as well as appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception; see MPEP 2106.05(d) and Berkheimer Memo.
For these reasons and those presented in the rejection above, Examiner maintains the 35 U.S.C. 101 rejections of the present claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/14/2022